DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 objected to because of an informality, which can be corrected as follows:  In line 17, “anypoint” should be replaced by –any point--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claim 1, the arms are said to be connected “centrally to each other by a coupling in an opening” and “a resilient connector of arms connected centrally in an upper arm by a catch located in the opening.”  It is not definite as to what structure is being applied to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huttner et al. (5,772,582) in view of Chester (3,815,607), and further in view of Liu (6,102,852).  Huttner et al. disclose the invention substantially as claimed.  Huttner et al. disclose, at least in figures 1, 2, and 4-9 and col. 1, lines 54-62 and col. 2, lines 19-64; a nasal speculum intended for examining the nasal cavity in both humans and animals, made from one of a single piece of material (e.g., polymeric material, according to col. 1, lines 57-59) comprising springy, ergonomically contoured (for operator manipulation, according to col. 2, lines 61-64) arms (combination of 11 and 21 and combination of 12 and 22) connected by a resilient arc (13) at a bottom said arms being connected centrally to each other by a coupling (31) in an opening (32), wherein the part of arms extending beyond a connection point in the form of parallel shorter arms (18, 19) terminates in approximately shaped truncated cone members (as shown in fig. 1), a lip (36, as shown in fig. 8) for positioning the speculum arms, and recesses (defined by 21 .
However, Huttner et al. in view of Chester do not explicitly disclose that the speculum is a disposable device.  Liu teaches, in col. 1, lines 23-28, a similar nasal speculum that is a disposable device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Liu, to modify the device of Huttner et al. in view of Chester, so that it is a disposable device.  Such a modification would prevent reuse of the device and contamination of a patient.

    PNG
    media_image1.png
    280
    559
    media_image1.png
    Greyscale

Response to Amendment
Applicant's arguments filed on December 8, 2021 have been fully considered but they are moot in view of new grounds of rejection.   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monosmith (730,284) teaches a nasal speculum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771